Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 18, 2016

The Court of Appeals hereby passes the following order:

A17D0107. JAMES BAUGHCUM v. THE STATE.


      In 2004, James Baughcum was convicted by a jury of two counts of aggravated
child molestation and five counts of child molestation. Baughcum’s convictions were
affirmed on appeal. See Baughcum v. State, 277 Ga. App. 799 (627 SE2d 855)
(2006). In 2016, he filed a “Motion and Notice for Hearing to Correct and Modify
Void Sentence.” The trial court denied the motion on June 29, 2016. Baughcum then
filed this application for discretionary appeal on September 26, 2016. We, however,
lack jurisdiction.
        A direct appeal may lie from an order denying a motion to vacate or correct
a void sentence only if the defendant raises a colorable claim that the sentence is, in
fact, void. See Harper v. State, 286 Ga. 216, 217, n. 1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). Ordinarily, if a party applies
for discretionary review of a directly appealable order, we grant the application under
OCGA § 5-6-35 (j). To fall within this general rule, however, the application must
be filed within 30 days of entry of the order or judgment to be appealed. OCGA § 5-
6-35 (d); Hill v State, 204 Ga App 582, 582-583 (420 SE2d 393) (1992). Because
Baughcum filed his application 89 days after the trial court entered its order, it is
untimely. Furthermore, Baughcum has not asserted that his sentence is one not
allowed by law and thus has not raised a valid void sentence claim. Accordingly, this
application is hereby DISMISSED for lack of jurisdiction.


                                     Court of Appeals of the State of Georgia
                                                                          10/18/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.